Hofstadtbr, J.
(dissenting). The lease does not prohibit absolutely the installation of a washing machine; it requires only the consent of the landlord in writing to the installation. The trial court’s finding, on sufficient evidence, of a waiver *878necessarily implies oral consent. That is enough to create a valid waiver of the requirement of written consent (Alcon v. Kinton Realty, 2 A D 2d 454, 456; Beatty v. Guggenheim Exploration Co., 225 N. Y. 380, 387; Adams-Flanigan Co. v. Kling, 198 App. Div. 717, 720, affd. 234 N. Y. 497; Sol Apfel, Inc. v. Kocher, 61 N. Y. S. 2d 508, affd. 272 App. Div. 758). Hence, I dissent.
Steuer and Tilzer, JJ., concur; Hoestadter, J., dissents in memorandum.
Final order reversed, etc.